Third District Court of Appeal
                               State of Florida

                         Opinion filed December 9, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D20-1430
                         Lower Tribunal No. 75-2374B
                             ________________


                        Ronald Clifford Chandler,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Charles K. Johnson, Judge.

      Ronald Clifford Chandler, in proper person.

      Ashley Moody, Attorney General, for appellee.


Before LINDSEY, LOBREE, and BOKOR, JJ.

      PER CURIAM.
      Affirmed. See Doyle v. State, 615 So. 2d 278, 278 (Fla. 3d DCA 1993) (“[A]

a trial court does not have the authority to order that a Florida sentence be served

concurrently with another jurisdiction’s sentence. Instead, the trial court’s order is

a recommendation.” (citing Schlosser v. Singletary, 597 So. 2d 304 (Fla. 2d DCA

1991))).




                                          2